                        Case 7:19-mj-12065-UA Document 2 Filed 12/30/19 Page 1 of 1

DOCKET No. 19M 12065                                              DEFENDANT GRAFTON E. THOMAS
           m^c^jcx r-w
AUSA LINDSEY KEENAN                                               DEF.'S COUNSEL SUSANNEBRODY
                                                                  D RETAINED E FEDERAL DEFENDERS D CJA D PRESENTMENT ONLY
 D                              INTERPRETER NEEDED
                                                                           D DEFENDANT WAIVES PRETRTAL REPORT

[Zi Rule 5 D Rule 9 D Rule 5(c)(3) D Detention Hrg. DATE OP ARREST t1L| ^° | Q D VOL, SURR.
                                                    TIME OF ARREST ) 2- *. ^ £?" ^QN WRIT
D Other: TIME OF PRESENTMENT 2 ,' ^ S f^ -


                                                          BAIL DISPOSITION
                                                                                                             D SEE SEP. ORDER
cB-RETENTTON ON CONSENT W/0 PREJUDICE                             D DETENTION: RISK OF FLIGHT/DANGER Q SEE TRANSCRIPT
 a DETENTION HEARING SCHEDULED FOR:
 D AGREED CONDITIONS OF RELEASE
 D DEF. RELEASED ON OWN RECOGNIZANCE
d$ PRB D FRP
D SECURED BY $ CASH/PROPERTY:
D TRAVEL RESTRICTED TO SDNY/EDNY/
D TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
D SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

a PRETmAL SUPERVISION: D REGULAR D STRICT D AS DIRECTED BY PRETRIAL SERVICES
D DRUG TESTING/TREATMT AS DIRECTED BY PTS D MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
U] DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

D HOME INCARCERATION D HOME DETENTION D CURFEW D ELECTRONIC MONITORING D GPS
D DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

D DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] D DEF. TO CONTINUE OR START EDUCATION PROGRAM
a DEF. NOT TO POSSESS PIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

D DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
D DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
                                                 ; REMAINING CONDITIONS TO BE MET BY;

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:




D DEF. ARRAIGNED; PLEADS NOT GUILTY                        D CONFERENCE BEFORE D.J. ON
D DEF. WAIVES INDICTMENT
D SPEEDY TmAL TIME EXCLUDED UNDER 18 U.S.C. § 3161 (h)(7) UNTIL

For Rule 5(cy3) Cases:
D IDENTITY HEARING WAIVED                                        D DEFENDANT TO BE REMOVED
D PRELIMINARY HEARING IN SDNY WAIVED                             D CONTROL DATE FOR REMOVAL:


PRELIMINARY HEARING DATE:                                             DEFENDANT'S CONSEN-T


DATE: 12/30/2019
                                                                         UT^TED^t^fES MAGISTRATE JUDGE, S.D.N.Y.
WHITE (original) - COURT FiLE     PINIC-U.S. ATTORNEY'S OFFICE        YELLOW - U.S. MARSHAL GREEN - PRETRIAL SERVICES AGENCY
Rcv'd2016
